Citation Nr: 1105609	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial increased rating for renal 
insufficiency with hypertension, associated with diabetes 
mellitus, type II, with cataracts, rated as noncompensable prior 
to November 16, 2007, at 30 percent disabling effective November 
16, 2007, and at 60 percent disabling effective March 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the local RO in February 2009.  
The Board remanded this case for further development in June 
2009.  

By rating decision in July 2008, the RO increased the disability 
rating for renal insufficiency with hypertension to 30 percent, 
effective November 16, 2007, and to 60 percent, effective March 
27, 2008.  Service connection for hypertension was also granted 
in this decision, effective January 29, 2007.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and Board 
are required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 

Further, the Board also remanded the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
However, a subsequent rating decision in July 2010 granted 
service connection for PTSD.  Thus, as this was a full grant of 
the benefit sought on appeal, this issue is no longer in 
appellate status. 

The RO issued a statement of the case in July 2008 with respect 
to the issue of entitlement to an increased rating for the 
Veteran's service-connected diabetes mellitus, type II, with 
cataracts.  However, the Veteran failed to file a substantive 
appeal.  Accordingly, this issue was not certified to the Board.  
However, as noted in the prior remand, at the February 9, 2009 
Board hearing, it appeared that the Veteran was again alleging 
that his service-connected diabetes mellitus had increased in 
severity.  Thus, this issue was referred back for any necessary 
development.  As it does not appear that any further action has 
been taken, the Board again refers this issue back for any 
necessary development.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009) with regard to claims for a total 
rating based on individual unemployability (TDIU), whether 
expressly raised by the Veteran or reasonably raised by the 
record.  However, in this case, the RO has acted upon the 
Veteran's TDIU claim and denied that benefit by rating decision 
in March 2009.  A notice of disagreement was not received to 
initiate an appeal from that determination.  


FINDINGS OF FACT

1.  Prior to November 16, 2007, the Veteran's service-connected 
renal insufficiency with hypertension, associated with diabetes 
mellitus, type II, with cataracts, was not manifested by albumin 
with no hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.

2.  From November 16, 2007, to March 27, 2008, the Veteran's 
service-connected renal insufficiency with hypertension, 
associated with diabetes mellitus, type II, with cataracts, was 
not manifested by constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at least 
40 percent disabling under Diagnostic Code 7101.

3.  From March 27, 2008, the Veteran's service-connected renal 
insufficiency with hypertension, associated with diabetes 
mellitus, type II, with cataracts, was not manifested by 
persistent edema and albuminuria with BUN 40 to 80mg% or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.


CONCLUSIONS OF LAW

1.  Prior to November 16, 2007, the criteria for entitlement to 
an initial compensable  disability evaluation for the Veteran's 
service-connected renal insufficiency with hypertension, 
associated with diabetes mellitus, type II, with cataracts, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including  §§ 4.7, 4.115a, Diagnostic Code 7541 (2010).

2.  From November 16, 2007, to March 27, 2008, the criteria for 
entitlement to an initial rating in excess of 30 percent for the 
Veteran's service-connected renal insufficiency with 
hypertension, associated with diabetes mellitus, type II, with 
cataracts, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a, Diagnostic 
Code 7541 (2010).

3.  From March 27, 2008, the criteria for entitlement to an 
initial rating in excess of 60 percent for the Veteran's service-
connected renal insufficiency with hypertension, associated with 
diabetes mellitus, type II, with cataracts, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  
§§ 4.7, 4.115a, Diagnostic Code 7541 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in December 2005), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

Nevertheless, the record shows that in March 2006, February 2007 
and May 2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  In this case, the RO provided VCAA notice to the 
Veteran in December 2005, which was prior to the July 2006 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  The Board recognizes that the 
subsequent VCAA notices were provided after the initial decision.  
However, the deficiency in the timing of these notices was 
remedied by readjudication of the issues on appeal in the 
statement of the case and subsequent supplemental statements of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, the March 
2006 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, although the RO sent notice in May 2008 in compliance 
with Vazquez-Flores, the Board believes that the nature of the 
present appeal is somewhat different from the situation addressed 
in Vazquez-Flores because the present appeal involves the issue 
of a higher initial rating, not a claim for an increased rating.  
Regardless, the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez-Flores, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).   Reviewing the December 2005, March 2006, February 
2007 and May 2008 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records, private treatment records, a VA examination report, and 
Board hearing testimony.  

In its prior remand, the Board directed the RO to take 
appropriate action to obtain a copy of a January 2009 private 
physical examination.  Upon receipt of authorization from the 
Veteran, the RO requested such records.  However, only lab 
reports were returned.  Subsequently, in August 2010, the RO sent 
another request to the doctor's office specifically requesting 
the actual objective findings from the physical examination.  
Nevertheless, again, only lab reports were submitted.  A follow 
up September 2010 Report of General Information showed that the 
RO contacted the doctor's office copy facility and indicated that 
they needed the actual physical examination.  The copy facility 
stated that it would search again for such records, but the 
likelihood of finding anything else was not high.  Another 
October 2010 Report of General Information showed that the RO 
followed up with the copy facility and was told that there was 
nothing else in the Veteran's medical records.  Thereafter, the 
copy facility faxed a notice indicating that no records were 
found.  Given the negative response, it appears that any 
additional records are not available.  Accordingly, the Board 
must find that the RO has met its duty to assist and 
substantially complied with the June 2009 remand.  See Stegall v. 
West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 
(1999); D'Aries v. Peake, 22 Vet.App. 97 (2008).    

Thus, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in January 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As in the instant case, at the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.

The Veteran's service-connected renal insufficiency with 
hypertension associated with diabetes mellitus, type II, has been 
rated by the RO under the provisions of Diagnostic Code 7541.  
Under this regulatory provision, renal involvement in diabetes 
mellitus, sickle cell anemia, systemic lupus erythematosus, 
vasculitis, or other systemic disease process is rated as renal 
dysfunction.  38 C.F.R. § 4.116, Diagnostic Code 7541.

For renal dysfunction, a noncompensable rating is warranted for 
albumin and casts with history of acute nephritis; or 
hypertension non-compensable under diagnostic code 7101.  A 30 
percent rating is warranted for albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A 60 percent rating is warranted for 
constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  An 80 percent rating is warranted 
for persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight loss 
or limitation of exertion.  A maximum rating of 100 percent is 
warranted where renal dysfunction requires regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7101 for hypertensive vascular diseases 
(hypertension and isolated systolic hypertension), a 10 percent 
rating is warranted for diastolic pressure predominantly 100 or 
more, or: systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more.  A 
maximum rating of 60 percent is warranted for diastolic pressure 
predominantly 130 or more.

NOTE (1): Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two more times on at least three 
different days.  For purposes of this section, the term 
hypertension means that the diastolic pressure is predominately 
90mm or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board also observes that separate ratings are not to be 
assigned for disability from disease of the heart and any form of 
nephritis, on account of the close interrelationships of cardio-
vascular disabilities, unless there is absence of a kidney or 
regular dialysis is required.  38 C.F.R. § 4.115.
.  
Analysis

In the instant case, the Veteran is seeking an initial increased 
rating for his service-connected renal insufficiency with 
hypertension.  As discussed above, during the course of the 
appeal, the RO assigned staged ratings.  Thus, the Board must 
determine whether an initial compensable rating is warranted 
prior to November 16, 2007, whether an initial rating in excess 
of 30 percent is warranted from November 16, 2007 to March 27, 
2008, and whether an initial rating in excess of 60 percent is 
warranted from March 27, 2008.

Prior to November 16, 2007

Initially, the Board must determine whether a compensable rating 
is warranted prior to November 16, 2007.  The pertinent medical 
evidence of record during this period includes VA treatment 
records, including an April 2005 Agent Orange examination, 
October 2005 private laboratory reports, and an April 2007 VA 
examination, which was afforded to assess the severity of the 
Veteran's service-connected diabetes mellitus.  

After reviewing this medical evidence, the Board must find that a 
compensable rating is not warranted prior to November 16, 2007.  
There have been no objective findings of constant or recurring 
albumin with hyaline and granular casts or red blood cell to 
warrant a compensable rating under the regulations for renal 
dysfunction.  Importantly, all VA and private lab reports taken 
during this period showed that the Veteran's albumin level was 
within normal range.  The only instance where the Veteran's 
albumin appeared to be above normal with a reading of 6.6 was at 
the April 2007 VA examination.  However, one instance cannot be 
considered constant or recurring.  Further, VA treatment records 
during this period also consistently observed that there was no 
edema.  The first evidence of any trace edema is a November 16, 
2007 VA treatment record, which, as discussed in more detail 
below, was the evidence upon which the RO granted a 30 percent 
rating.  Importantly, the month before in October 2007, a VA 
examiner specifically found no evidence of edema.  Further, given 
the lack of findings of edema as well as decreased kidney 
function during this period, higher ratings under the regulations 
for renal dysfunction are also not for application.  Importantly, 
the April 2007 VA examinations was silent with respect to any 
findings of a decrease in kidney function.  Further, VA and 
private laboratory reports consistently showed that BUN and 
creatinine levels were much less than 40mg% and 4mg%, 
respectively.  The highest BUN level at any point was 30mg%, and 
the highest creatinine level was 1.5mg%, which is significantly 
less than the requirements to award these ratings.  See 38 C.F.R. 
§ 4.115a.  

As required under the regulations for renal dysfunction, the 
Board has also determined whether the Veteran's hypertension 
during this period was at least 10 percent disabling under 
Diagnostic Code 7101.  Based on the medical evidence of record, 
out of approximately 33 readings during this period, none showed 
diastolic pressure over 100 or systolic pressure over 160.  The 
Board notes that neither the Veteran nor his representative have 
specifically pointed to any blood pressure readings that 
predominantly showed systolic pressure at 160 or more or 
diastolic pressure at 100 or more.  Thus, the Board must conclude 
that the medical evidence does not demonstrate that the Veteran's 
hypertension during this period more nearly approximates 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, as contemplated by a 10 
percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  In turn, a compensable rating under the 
regulations pertaining to renal dysfunction is not warranted.

The Board has carefully reviewed and considered the Veteran's 
statements regarding the severity of his renal dysfunction with 
hypertension.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In this case, however, the competent medical evidence offering 
detailed specific specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  Significantly, in rating this 
disability, laboratory tests and blood pressure readings done by 
a medical professional are necessary to assess the severity.  It 
has not been shown that the Veteran has the medical knowledge to 
perform these necessary tests.  In turn, he cannot be considered 
competent to offer testimony with respect to such findings.  In 
sum, the lay testimony has been considered together with the 
probative medical evidence clinically evaluating the severity of 
the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against 
allowing a compensable rating prior to November 16, 2007.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

From November 16, 2007, to March 27, 2008

Now the Board turns to whether a rating in excess of 30 percent 
is warranted from November 16, 2007, to March 27, 2008.  The 
Veteran was afforded a VA examination in January 2008.  The 
claims file was reviewed.  The Veteran denied any dialysis, 
lethargy, weakness, anorexia, weight change or incontinence.  The 
Veteran indicated that he was in the process of retiring, but his 
blood pressure and renal insufficiency did not affect his 
activities of daily living or occupation.  On physical 
examination, blood pressure readings were 118/76, 120/74 and 
120/76.  There was no peripheral edema.  Lab work showed that the 
urinalysis was normal.  Bun level was 20mg% and creatinine was 
1.3mg%.  The diagnoses were renal insufficiency with an elevated 
creatinine; type 2 diabetes mellitus; and hypertension.  The 
examiner also opined that the Veteran hypertension was at least 
as likely as not aggravated or a result of his service-connected 
diabetic renal insufficiency and diabetes.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

With the exception of the November 16, 2007 record, VA treatment 
records during this period do not address the rating criteria for 
renal dysfunction.  The November 16, 2007 record showed trace 
edema bilaterally and a blood pressure reading of 119/76.  Given 
the new finding of trace edema, the RO assigned a 30 percent 
disability rating.  However, importantly, this record does not 
show any findings of constant albuminuria or a definite decrease 
in kidney function.  There are no other pertinent medical records 
during this time period.  

Thus, the Board must find that the results from the November 16, 
2007 VA treatment record and January 2008 VA examination are 
consistent with the criteria for a 30 percent disability rating 
and do not more closely match the criteria for any higher rating.  
In this regard, although edema was found in the November 16, 2007 
treatment record, the Board notes that the record contains no 
evidence of constant albuminuria, or a definite decrease in 
kidney function.  Importantly, after thoroughly examining the 
Veteran and performing necessary tests, the VA examination did 
not show any findings of albuminuria or decreased kidney 
function.  Again, the November 16, 2007 record is also silent 
with respect to any such findings.  The first evidence of any 
decreased kidney function is a March 27, 2008 VA treatment 
record, which as discussed further below was the evidence upon 
which the RO granted a 60 percent rating.  Moreover, there was no 
evidence of hypertension manifested by diastolic pressure 
predominantly 120 or more, as is required to meet the criteria 
for 40 percent disabling hypertension.  38 C.F.R.  § 4.104, 
Diagnostic Code 7101.  None of the readings at the VA examination 
nor at that November 16, 2007 VA treatment record showed that 
diastolic pressure was over 120.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his renal 
dysfunction with hypertension.  The Board acknowledges that the 
Veteran, in advancing this appeal, believes that the disability 
on appeal has been more severe than the assigned disability 
rating reflects.  When applying the case-law discussed above, 
again, in this case, the competent medical evidence offering 
detailed specific specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  Significantly, as discussed above, in 
rating this disability, laboratory tests and blood pressure 
readings done by a medical professional are necessary to assess 
the severity.  It has not been shown that the Veteran has the 
medical knowledge to perform these necessary tests.  In turn, he 
cannot be considered competent to offer testimony with respect to 
such findings.  In sum, the lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  

In conclusion, the preponderance of the evidence is against a 
higher rating for the Veteran's renal insufficiency with 
hypertension for the period from November 16, 2007 to March 27, 
2008.  As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

From March 27, 2008

The Board now turns to whether a rating in excess of 60 percent 
is warranted from March 27, 2008.  The medical evidence of record 
during this period included a March 27, 2008 VA treatment record 
during which an EFGR test yielded a value of 61.6, which showed 
kidney damage with mild decreasing GFR. Again, given the finding 
of a definite decrease in kidney function, the RO granted a 60 
percent disability rating, effective the date of the treatment 
record.  Nevertheless, the Veteran's BUN was 25mg% and his 
creatinine was 1.2mg% at that time. 

Follow up VA treatment records continued to show trace edema 
bilaterally, but do not document any current objective findings 
of lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  In fact, the Veteran's weight was documented to 
between 215 to 224 pounds during this period.  

Moreover, significantly, private January 2009 lab reports showed 
that the Veteran's BUN was 25mg% and creatinine was 1.26mg%.  
Unfortunately, as discussed above, there are no objective medical 
findings based on a physical examination associated with these 
lab results.  

At the February 2009 Board hearing, the Veteran testified that 
his private physician told him approximately two years ago that 
he would be on dialysis by the time he reached 70 years old.  
However, the disease had been stable on his current prescribed 
medications.  Nevertheless, the Veteran reiterated that the 
condition was going to get worse.  He further stated that he had 
so much pain right now, but could not tell whether it was from 
his renal dysfunction or some other condition.  He also indicated 
that he did not have energy to do his daily activities.  He had 
retired in February 2008 because of his inability to perform his 
job to his satisfaction and he was eligible.  He did not have any 
surgeries and was taking oral medication for the condition.  The 
Veteran then also gave testimony pertaining to the severity of 
his service-connected diabetes mellitus, which as stated above, 
is not currently on appeal.  

Therefore, based on the evidence of record, an 80 percent rating 
as well as a maximum 100 percent rating is not warranted from 
March 23, 2008.  The Board must find that the Veteran's current 
symptoms are adequately contemplated in the current 60 percent 
rating.  Significantly, VA and private laboratory reports 
consistently showed that BUN and creatinine levels were much less 
than 40mg% and 4mg%, respectively, as required to allow an 80 
percent disability rating.  Both BUN level readings during this 
period were 25mg%, and both creatinine level readings were around 
1.2mg%, which are significantly less than the requirements to 
award a higher rating.  Importantly, although the Veteran 
reported pain and lack of energy to do daily activities, there 
have been no current objective findings of lethargy, weakness, 
anorexia, weight loss or limitation of exertion to warrant a 
higher rating.  See 38 C.F.R. § 4.115a.  

At the Board hearing, the Veteran's representative specifically 
requested that the Board also consider ratings under Diagnostic 
Code 7101.  However, a 60 percent disability rating is the 
maximum rating allowed under Diagnostic Code 7101 so a higher 
rating cannot be awarded under this code.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The Board recognizes the Veteran's contentions that he was told 
that his disability would worsen over time.  However, the Board 
is unable to award a higher rating based on what may happen in 
the future.  The Board must consider the current severity of the 
disability. 

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his renal 
dysfunction with hypertension.  The Board acknowledges that the 
Veteran, in advancing this appeal, believes that the disability 
on appeal has been more severe than the assigned disability 
rating reflects.  When applying the case-law discussed above, 
again, in this case, the competent medical evidence offering 
detailed specific specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  Again, in rating this disability, 
laboratory tests and blood pressure readings done by a medical 
professional are necessary to assess the severity.  It has not 
been shown that the Veteran has the medical knowledge to perform 
these necessary tests.  In turn, he cannot be considered 
competent to offer testimony with respect to such findings.  In 
sum, the lay testimony has been considered together with the 
probative medical evidence clinically evaluating the severity of 
the pertinent disability symptoms.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 60 percent for the Veteran's renal 
insufficiency with hypertension from March 27, 2008.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

Extraschedular

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.




ORDER

Entitlement to an initial increased rating for renal 
insufficiency with hypertension, associated with diabetes 
mellitus, type II, with cataracts, rated as noncompensable prior 
to November 16, 2007, at 30 percent disabling effective November 
16, 2007, and at 60 percent disabling effective March 27, 2008, 
is not warranted.  To that extent, the appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


